Citation Nr: 0118727	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Determination of evaluation of major depressive disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
lumbar spine injury, currently evaluated as 20 percent 
disabling.

3.  Entitlement to permanence of a total rating based on 
individual unemployability.

4.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	James W. Stanley, Jr., 
Attorney



INTRODUCTION

The veteran served on active duty from February 1989 to June 
1996.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in an August 1999 rating decision, granted an 
increased evaluation of 20 percent for residuals of lumbar 
injury effective April 5, 1999.  In a November 1999 rating 
decision, the RO granted service connection for major 
depressive disorder and assigned a 10 percent evaluation 
effective August 2, 1999, and continued the 50 percent 
evaluation for the veteran's service-connected migraine 
headaches.  The veteran and his attorney appeared at a 
hearing before a hearing officer at the RO in June 2000.  In 
an August 2000 rating decision, the RO increased the 
evaluation for major depressive disorder to 30 percent 
disabling effective from August 2, 1999.

In a February 2001 rating decision, the RO determined that 
the veteran was entitled to a total rating based in 
individual unemployability due to his service-connected 
disabilities effective from August 22, 1999, but denied 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38 U.S.C as the total rating was not 
permanent.  The veteran requested to appear before a Member 
of the Board at a videoconference hearing at the RO.  
However, in June 2001, the veteran withdrew his request for 
hearing.


REMAND

The veteran's service-connected disabilities include migraine 
headaches, rated 50 percent disabling since January 1998, 
major depressive disorder, rated 30 percent disabling since 
August 1999, residuals of lumbar spine injury, rated as 20 
percent disabling since April 1999, and sinusitis, rated as 
noncompensable.  The veteran has a combined service-connected 
rating of 70 percent from August 1999.  By rating decision 
dated in February 2001, the veteran was awarded a total 
disability rating based on individual unemployability, 
effective from August 1999.  The veteran contends that his 
total rating should be recognized as permanent, thus 
establishing basic eligibility for dependents' educational 
assistance benefits under Chapter 35. See 38 U.S.C.A. § 
3501(a)(1) (West 1991).

Dependents' Educational Assistance may be awarded to the 
dependents of certain veterans under the provisions of 
Chapter 35, Title 38, United States Code if certain statutory 
requirements are met.  Permanency of total disability for 
compensation purposes is governed by 38 C.F.R. §§ 3.340 and 
3.341 (2000).  Permanence is essentially a medical question, 
which requires competent medical evidence, since neither the 
Board nor the RO may exercise its own independent medical 
judgment on such a question.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In the present case, the RO held the evidence did not show 
that the veteran had a total service-connected disability 
which was permanent.  However, although the veteran underwent 
VA examinations in May 2000 and the RO obtained VA clinical 
records through June 2000, the Board notes that the RO did 
not obtain a VA medical opinion on the issue of permanency.  
Additionally, at his June 2000 hearing, the veteran contended 
that his back disorder and depressive disorder had worsened 
since the May 2000 examinations.  The VA's duty to assist the 
veteran includes obtaining recent medical records and a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).

Furthermore, the veteran stated that he filed a claim for 
Social Security Administration disability benefits and was 
examined by Social Security in September 1999.  There is no 
indication that the RO contacted the Social Security 
Administration and requested information as to the veteran's 
claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and non-VA) who treated the 
veteran since June 2000.   After securing 
the necessary release, the RO should 
obtain these records.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should associate the veteran's 
Chapter 31 vocational rehabilitation 
record with the claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's back 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should contain a full description 
of the veteran's back disorder, clinical 
findings, and associated functional 
impairment.  The examiner should also 
report in degrees the functional range of 
motion for the back, i.e., that motion 
the veteran can achieve without pain.  It 
is imperative that the examiner comment 
on functional limitations caused by back, 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on the veteran's range of 
motion.

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of the veteran's 
depressive disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should review the claims folder 
for data concerning the veteran's 
medical, social, and industrial history.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
must identify the frequency and severity 
of all findings associated with the major 
depressive disorder and describe how the 
symptoms of the major depressive disorder 
affect his veteran's social and 
industrial capacity.  The examiner should 
assign a GAF score.  
  
6.  The RO should obtain a medical 
opinion as to the permanency of the 
veteran's total rating based on 
individual unemployability.  The examiner 
should provide rationale for this 
determination.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should then review 
the relevant evidence in order to 
determine the veteran's entitlement to a 
permanency as to his total rating for 
individual unemployability and Chapter 35 
purposes.  In resolving this matter, the 
RO should give full consideration to 38 
C.F.R. § 3.340(b); KL v. Brown, 5 Vet. 
App. 205, 208 (1993) (factors to consider 
include failure to pursue treatment, and 
whether or not the disease has been shown 
to be of longstanding duration, actually 
totally incapacitating, or of such a 
nature as to render the probability of 
permanent improvement remote); and Elcyzyn 
v. Brown, 7 Vet. App. 170, 176 (1994) 
(permanency is a medical question).  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim. 38 C.F.R. 
§ 3.655 (2000).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




